DETAILED ACTION
Claim Objections
Claims 1-13 are objected to because of the following informalities:  Numbers in the body of claims 1-13 are unclear and suggested to be removed for clarification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub No. 2015/0086031 A1 to GOTO in view of U.S Pub. No. 2019/0355380 A1 to HATFIELD.
claim 1, GOTO discloses a method for adapting a sound converter to a reference sound converter (Abstract and paragraph [0051]; error microphone converts a sound including the target sound into a first error signal. The reference signal generator is configured to generate a reference signal. The control filter is configured to convert, in accordance with a control characteristic, the reference signal into a control signal used to cancel the target sound) , wherein the sound converter has a first linear transfer function  having a first frequency response, a second linear transfer function having a second frequency response (paragraphs [0030] and [0072]; A spatial transfer function which is  a linear prediction filter that extracts components associated with the periodic noise from the reference signal), and the second linear transfer function, wherein a first frequency spectrum of the reference sound converter is determined at a low input level, wherein a second frequency spectrum of the reference sound converter  is determined at a high input level, the method comprising the step of: determining the second frequency spectrum by: using a sweep having exponential frequency curve as an input signal, measuring a corresponding output signal of the sound converter (Abstract and paragraphs [0051] and [0052]; error microphone converts a sound including the target sound into an error signal. The reference signal generator is configured to generate a reference signal. The control filter is configured to convert, in accordance with a control characteristic, the reference signal into a control signal used to cancel the target sound), and deconvoluting the output signal using the input signal; using the second determined frequency spectrum as the second frequency response in the second linear transfer function; and using the division of the first frequency spectrum by the second frequency spectrum is used as the first frequency response in the first 
GOTO does not teach a trivial nonlinearity connected between the first and the second linear transfer function, wherein the sound converter has a non-linear transfer function which corresponds to the frequency response which results from the combination of the first linear transfer function, the trivial nonlinearity.
HATFIELD discloes a trivial nonlinearity connected between the first and the second linear transfer function, wherein the sound converter has a non-linear transfer function which corresponds to the frequency response which results from the combination of the first linear transfer function, the trivial nonlinearity (Abstract and paragraph [0060]; gain of the analog amplifier to the high value of 18 dB means that the analog amplifier 50 is more likely to be operating in its non-linear region when it receives a particular input signal, and so the second transfer function has a different degree of linearity from the first transfer function).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify GOTO’s teaching with a feature of a trivial nonlinearity connected between the first and the second linear transfer function, wherein the sound converter has a non-linear transfer function which corresponds to the frequency response which results from the combination of the first linear transfer function, the trivial nonlinearity as taught by HATFIELD in order to detect and correct unwanted signal components in acoustic signal (Abstract, HATFIELD).

claim 2, GOTO discloses the method for adapting a sound converter to a reference sound converter as claimed in claim 1, wherein a sine sweep is used as the sweep having an exponential frequency curve (Paragraphs [0111], please see sine waves).

Regarding claim 3, GOTO discloses the method for adapting a sound converter to a reference sound converter as claimed in claim 1, wherein a sweep having an initial frequency of greater than 20 Hz is used (paragraph [0111], sine waves of 200 Hz, 400 Hz, 600 Hz, 800 Hz, 1,000 Hz, 1,200 Hz, 1,400 Hz, and 1,600 Hz).

Regarding claim 4, GOTO discloses the method for adapting a sound converter to a reference sound converter as claimed in claim 1,wherein a sweep having a cutoff frequency of less than 20 KHz is used  (paragraph [0111], sine waves of 200 Hz, 400 Hz, 600 Hz, 800 Hz, 1,000 Hz, 1,200 Hz, 1,400 Hz, and 1,600 Hz).

Regarding claim 5, GOTO discloses the method for adapting a sound converter to a reference sound converter as claimed in any one of the preceding claims claim 1, wherein the first frequency spectrum is determined by using a sweep having an exponential frequency curve as an input signal, measuring a corresponding output signal of the sound converter, and deconvoluting the output signal using the input signal (paragraphs [0072],  [0077] and [0088]; influence of the change of the convolution order by updating the control filter using the processed secondary path characteristic obtained by virtually shortening the delay in the secondary path characteristic).

Regarding claim 6, GOTO discloses the method for adapting a sound converter to a reference sound converter as claimed claim 1,wherein the second linear transfer function comprises a second phase response, wherein the second phase response is determined from the output signal deconvoluted using the input signal having a high level.

Regarding claim 7, GOTO discloses the method for adapting a sound converter to a reference sound converter as claimed in claim 5, wherein the first linear transfer function comprises a first phase response, wherein the first phase response is determined from the output signal deconvoluted using the input signal having a low level.

Regarding claim 8, GOTO discloses a sound converter (Abstract and paragraph [0051]; error microphone converts a sound including the target sound into a first error signal. The reference signal generator is configured to generate a reference signal. The control filter is configured to convert, in accordance with a control characteristic, the reference signal into a control signal used to cancel the target sound), wherein the sound converter has a first linear transfer function having a first frequency response, a second linear transfer function having a second frequency response (paragraphs [0030] and [0072]; A spatial transfer function which is  a linear prediction filter that extracts components associated with the periodic noise from the reference signal), and, wherein 
GOTO does not teach a trivial nonlinearity connected between the first and second linear transfer functions.
HATFIELD discloes a trivial nonlinearity connected between the first and second linear transfer functions (Abstract and paragraph [0060]; gain of the analog amplifier to the high value of 18 dB means that the analog amplifier 50 is more likely to be operating in its non-linear region when it receives a particular input signal, and so the second transfer function has a different degree of linearity from the first transfer function).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify GOTO’s teaching with a feature of a a trivial nonlinearity connected between the first and second linear transfer functions as taught by HATFIELD in order to detect and correct unwanted signal components in acoustic signal (Abstract, HATFIELD).

Regarding claim 9, GOTO discloses the sound converter as claimed in claim 8, characterized in that the second linear transfer function comprises a second phase response (paragraphs [0030] and [0054]; active noise-reduction apparatus outputs a sound having the same amplitude as that of noise generated by a noise source  but an opposite phase, thereby reducing the noise in the space).

Regarding claim 10, GOTO discloses the sound converter as claimed in claim 8, wherein the first linear transfer function comprises a first phase response (paragraphs 

Regarding claim 11, GOTO discloses the sound converter as claimed in claim 8, wherein the sound converter is at least partially designed as a digital circuit (paragraphs [0055] and [0056]; please see digital converter).

Regarding claim 12, GOTO discloses the sound converter as claimed in claim 8, wherein the sound converter is designed as part comprised of a digital guitar amplifier (paragraphs [0112]; please see microphone amplifier).

Regarding claim 13, GOTO discloses the sound converter as claimed in claim 8, wherein the sound converter comprises a signal generator for generating a sweep having an exponential signal curve (Paragraphs [0111], please see sine waves).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653